DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s correspondence dated 01/31/2022, claims 1-19 are currently pending in the application.
Terminal disclaimer filed by applicant and received and approved by the office on 01/31/2022 overcomes the nonstatutory double patenting rejection of previous office action.
Allowable Subject Matter
Claims 1-19 are allowed over prior art of record.
Most relevant prior art of record is Klein (US 20080311966 A1) hereinafter Klein.
Regarding claim 1, Klein teaches A wireless communication device that is capable of being fixed to a decorative piece (“FIG. 1a shows a left perspective view of one embodiment of an integrated wireless earring earset.” in ¶[0074]), comprising: a housing body comprising a first shell piece and a second piece (combination of 44 and 18 in Fig. 1a), Klein does not specifically disclose the device further comprising wherein the first shell piece and the second shell piece, when coupled together, define a first space volume, a second space volume , and a pathway connecting the first space volume and the second space volume; a speaker circuit arranged in the first space volume; an electronic circuit arranged in the second space volume, wherein the electronic circuit is electrically connected to the speaker circuit; and an activation circuit electrically connected to the electronic circuit, wherein an activation of the activation circuit operatively connects the speaker circuit with the electronic circuit.
The following is the reason for allowance of claim 1:
Klein alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises wherein the first shell 
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-14, claims are allowed for their dependency on allowed claim 1.
Regarding claim 15, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 16-19, claims are allowed for their dependency on allowed claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMMAR T HAMID/Primary Examiner, Art Unit 2654